United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3885
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Douglas Marcel Meeks,                   *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 23, 2012
                                Filed: May 1, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Douglas Meeks appeals the district court’s1 order denying his request for a
post-judgment sentence reduction. Upon careful review, we conclude that the district
court did not abuse its discretion in denying Meeks’s request, see United States v.
Whiting, 522 F.3d 845, 852-53 (8th Cir. 2008) (standard of review), because Meeks
was sentenced before the enactment of the Fair Sentencing Act of 2010 and he
received a statutory mandatory minimum sentence, see United States v. Sidney, 648
F.3d 904, 908 (8th Cir. 2011) (statutory mandatory minimums have always trumped

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
Guidelines, even where amended Guidelines would have otherwise called for shorter
sentence); United States v. Orr, 636 F.3d 944, 957-58 (8th Cir. 2011) (Fair
Sentencing Act did not apply retroactively to defendant who was sentenced before
enactment of FSA to mandatory minimum sentence of life under 21 U.S.C. §
841(b)(1)(A)).

      Accordingly, we affirm. In addition, we deny Meeks’s motion to hold this
appeal in abeyance.
                    ______________________________




                                       -2-